Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated January 21, 2005, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination to designate the defendant a level three sex offender based upon the existence of a “presumptive override” factor, namely, that the defendant had “a prior felony conviction for a sex crime” is supported by clear and convincing evidence and thus, should not be disturbed (see People v Page, 32 AD3d 1352 [2006]; People v Clinkscales, 18 AD3d 726 [2005]; People v Boan, 11 AD3d 956 [2004]).
The defendant’s remaining contentions are unpreserved for appellate review. Miller, J.P, Rivera, Krausman and Goldstein, JJ., concur.